      Case 3:20-cv-04326-RV-EMT Document 1 Filed 03/06/20 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

ANN FREE,

      Plaintiff,

v.                                                     Case No.:

LITTLEFIELD CORPORATION;
PENSACOLA CHARITABLE BINGO
ASSOCIATION; and RICHARD
BUNKLEY,

     Defendants.
________________________________/

                             INITIAL COMPLAINT

      COMES NOW the plaintiff, Ann Free, by and through her undersigned

counsel, and hereby files this Initial Complaint against Defendants, Littlefield

Corporation; Pensacola Charitable Bingo Association; and Richard Bunkley, and

alleges:

                            I. Jurisdiction and Venue

      1.     This Court has jurisdiction of this cause pursuant to 28 U.S.C. § 1331

insofar as claims arise under the Fair Labor Standards Act (FLSA), codified at 29
       Case 3:20-cv-04326-RV-EMT Document 1 Filed 03/06/20 Page 2 of 10




U.S.C. § 201, et seq. This Court also has supplemental/pendant jurisdiction over

plaintiff’s minimum wage claim under Florida law.

       2.     Venue is appropriate in this Court pursuant to 28 U.S.C. §1391(b)

and (c) because the claims arose in this district; Defendants have an office and

operate in this district; Plaintiff was employed, paid, and worked in this district; all

causes of action accrued in this district; and Defendants are subject to personal

jurisdiction in this district.

                                      II. Parties

       3.     At all times relevant hereto, Plaintiff, Ann Free, was a floor worker at

a bingo establishment owned, operated, and/or controlled by Defendants.

       4.     At times relevant hereto, Defendant Littlefield Corporation employed

two or more persons engaged in interstate or foreign commerce and/or engaged in

handling and working on goods and materials that have moved in interstate or

foreign commerce, and upon information and belief has had gross revenues

exceeding $500,000 per year.

       5.     Defendant Littlefield Corporation is subject to, and not exempt from,

the provisions of the FLSA.

       6.     Upon information belief, Defendant Littlefield Corporation is a Texas

corporation which has its primary place of business in Waco, Texas. It provides

                                           2
      Case 3:20-cv-04326-RV-EMT Document 1 Filed 03/06/20 Page 3 of 10




services and engages in business in Florida, and it has purposely availed itself of

the privilege of operating, conducting, engaging in, and carrying on substantial,

not isolated, business or business ventures in Florida. Nevertheless, upon

information and belief, Littlefield Corporation is not registered to do business with

the Secretary of State of Florida. Consequently, Littlefield Corporation is subject

to substitute service upon the Secretary of State of Florida pursuant to Fla. Stat. §

48.181.

      7.     At times relevant hereto, Defendant Pensacola Charitable Bingo

Association employed two or more persons engaged in interstate or foreign

commerce and/or engaged in handling and working on goods and materials that

have moved in interstate or foreign commerce, and upon information and belief

has had gross revenues exceeding $500,000 per year.

      8.     Defendant Pensacola Charitable Bingo Association is subject to, and

not exempt from, the provisions of the FLSA.

      9.     Upon information and belief, Defendant Pensacola Charitable Bingo

Association has its primary place of business in Pensacola, Florida. It provides

services and engages in business in Florida, and it has purposely availed itself of

the privilege of operating, conducting, engaging in, and carrying on substantial,

not isolated, business or business ventures in Florida. Nevertheless, upon

                                          3
      Case 3:20-cv-04326-RV-EMT Document 1 Filed 03/06/20 Page 4 of 10




information and belief, Pensacola Charitable Bingo Association is not registered

to do business with the Secretary of State of Florida. Consequently, Pensacola

Charitable Bingo Association is subject to substitute service upon the Secretary of

State of Florida pursuant to Fla. Stat. § 48.181.

      10.    Defendant Richard Bunkley was at times relevant hereto an officer in

and Chief Operating Officer of Littlefield Corporation, exercised control over

Littlefield Corporation’s operations, and played a substantial role in determining

the compensation of Plaintiff in her employment with Littlefield Corporation.

      11.    Upon information and belief, Defendant Richard Bunkley was at

times relevant hereto an officer in Pensacola Charitable Bingo Association,

exercised control over Pensacola Charitable Bingo Association’s operations, and

played a substantial role in determining the compensation of Plaintiff in her

employment with Pensacola Charitable Bingo Association.

      12.    Defendant Richard Bunkley is subject to, and not exempt from, the

provisions of the FLSA.

                              III. Factual Allegations

      13.    Plaintiff began working for Defendants prior to January, 2017. At

times pertinent hereto, she was jointly employed as an “employee” of Defendants

within the meaning of the FLSA.

                                          4
      Case 3:20-cv-04326-RV-EMT Document 1 Filed 03/06/20 Page 5 of 10




      14.    Defendants owned/operated at least one bingo hall in Northwest

Florida, which operated under the name Town & Country Bingo and was located

at 3300 North Pace Boulevard, Pensacola, Florida.

      15.    This Town & Country Bingo establishment was at all times relevant

hereto engaged in commercial activities and competed with other private

businesses in the district.

      16.    Throughout her employment with Defendants, Plaintiff routinely

worked in excess of 40 hours per week. Nevertheless, Defendants failed to

compensate her at the legally required rate for those overtime hours.

      17.    In or around May, 2018, Bunkley advised employees, including

Plaintiff, that they would no longer be paid for any of the hours that they worked;

instead, the only compensation they would receive would be in the form of tips

received from patrons.

      18.    Upon information and belief, Defendants also failed to keep and

preserve records of those employed by them and the wages, hours, and other

conditions and practices of employment as required by 29 U.S.C. § 211(c).

              IV. Count I -- Violation of Fair Labor Standards Act
                              (Minimum Wages)

      19.    Plaintiff realleges and incorporates herein paragraphs 1 through 18,



                                         5
      Case 3:20-cv-04326-RV-EMT Document 1 Filed 03/06/20 Page 6 of 10




above.

      20.    Defendants are subject to, and not exempt from, the provisions of the

FLSA.

      21.    Throughout Plaintiff’s employment with Defendants, Defendants

were fully aware of the FLSA and the obligations imposed by it to pay Plaintiff the

required minimum wages.

      22.    Nevertheless, Defendants failed to compensate her at the legally

required wage.

      23.    Such conduct of Defendants constituted a violation of the FLSA, as

well as a willful and intentional violation thereof.

      24.    As a result of Defendants’ violation of the FLSA, Plaintiff has been

denied compensation for her labor at the legally required rate.

      25.    Moreover, Plaintiff has had to retain an attorney in order to collect the

legally required minimum wages owed to her by Defendants.

      WHEREFORE, Plaintiff demands judgment against Defendants for all

unpaid minimum wages due; an additional equal amount as liquidated damages;

interest, including pre-judgment interest; costs; attorneys’ fees; and any other

relief to which she may be entitled.




                                          6
      Case 3:20-cv-04326-RV-EMT Document 1 Filed 03/06/20 Page 7 of 10




              V. Count II -- Violation of Fair Labor Standards Act
                          (Overtime Compensation)

      26.    Plaintiff realleges and incorporates herein paragraphs 1 through 18,

above.

      27.    Defendants are subject to, and not exempt from, the provisions of the

FLSA.

      28.    Plaintiff was entitled to, and not exempt from, the protections and

provisions of the FLSA. Additionally, there were no exemptions under the FLSA

which would be applicable to Plaintiff.

      29.    Throughout Plaintiff’s employment with Defendants, Defendants

were fully aware of the FLSA and the obligations imposed by it to pay overtime

compensation.

      30.    Nevertheless, Defendants willfully and intentionally failed and

refused to properly compensate Plaintiff and pay her overtime wages. Such

conduct of Defendants constituted a violation of the FLSA, as well as a willful and

intentional violation thereof.

      31.    As a result of Defendants’ violation of the FLSA, Plaintiff has been

denied compensation for her labor at the legally required rate.




                                          7
      Case 3:20-cv-04326-RV-EMT Document 1 Filed 03/06/20 Page 8 of 10




      32.    Moreover, Plaintiff has had to retain an attorney in order to collect the

overtime wages owed to her by Defendants.

      WHEREFORE, Plaintiff demands judgment against Defendants for all

unpaid overtime compensation; an additional equal amount as liquidated damages;

interest, including pre-judgment interest; costs; attorneys’ fees; and any other

relief to which she may be entitled.

              VI. Count III -- Florida Minimum Wage Act Claim

      33.    Plaintiff realleges and incorporates herein paragraphs 1 through 18,

above.

      34.    Defendants are subject to, and not exempt from, the provisions of the

Florida Minimum Wage Act (FMWA), which is mandated by Section 24, Article

X of the Florida Constitution and implemented by Section 448.110, Florida

Statutes.

      35.    Plaintiff was entitled to, and not exempt from, the protections and

provisions of the FMWA. Additionally, there were no exemptions under the

FMWA which would be applicable to Plaintiff.

      36.    Throughout the 2018 calendar year, the FMWA required that Plaintiff

be compensated at the rate of at least $8.25 per hour. In 2019 the FMWA required

that Plaintiff be compensated at the rate of at least $8.46 per hour. And during


                                          8
      Case 3:20-cv-04326-RV-EMT Document 1 Filed 03/06/20 Page 9 of 10




2020 the Florida Minimum Wage Act requires that Plaintiff be compensated at the

rate of at least $8.56 per hour. Defendants were also fully aware of the FMWA

and the obligations imposed by it.

      37.    Nevertheless, Defendants willfully and intentionally failed and

refused to properly compensate Plaintiff. Such conduct of Defendants constituted

a violation of the FMWA, as well as a willful and intentional violation thereof.

      38.    As a result of Defendants’ violation of the FMWA, Plaintiff has been

denied compensation for her labor at the legally required rate.

      39.    Plaintiff has complied with the pre-suit requirements delineated in

Section 448.110(6), Florida Statutes, as she provided Defendants 15 calendar days

written notice of her intent to initiate an action for violations of the FMWA,

during which time the claim was not resolved.

      40.    Moreover, Plaintiff has had to retain an attorney in order to collect the

overtime wages owed to her by Defendants.

      WHEREFORE, Plaintiff demands judgment against Defendants for all

unpaid minimum wages; an additional equal amount as liquidated damages;

interest, including pre-judgment interest; injunctive relief; costs; attorneys’ fees;

and any other relief to which she may be entitled.




                                           9
     Case 3:20-cv-04326-RV-EMT Document 1 Filed 03/06/20 Page 10 of 10




      Plaintiff demands jury trial on all issues contained in this Initial

Complaint which are so triable.

                                             Respectfully submitted,


                                             s/Bradley S. Odom
                                             Bradley S. Odom, Esq.
                                             Florida Bar Number: 932868
                                             Richard D. Barlow, Esq.
                                             Florida Bar Number: 0425176
                                             ODOM & BARLOW, P.A.
                                             1800 North "E" Street
                                             Pensacola, Florida 32501
                                             (850) 434-3527
                                             email@odombarlow.com
                                             Attorneys for Plaintiff




                                        10
